                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       SHANDEN STANLEY,                                   Case No. 19-cv-06696-LB
                                  12                     Petitioner,
Northern District of California
 United States District Court




                                                                                              ORDER TO SHOW CAUSE
                                  13              v.
                                                                                              Re: ECF No. 1
                                  14       MARION SPEARMAN,
                                  15                     Respondent.

                                  16

                                  17                                            INTRODUCTION

                                  18       Shanden Stanley, an inmate at the High Desert State Prison, filed this pro se action seeking a

                                  19   writ of habeas corpus pursuant to 28 U.S.C. § 2254. He consented to proceed before a magistrate

                                  20   judge. (ECF No. 4.)1 His petition is now before the court for review pursuant to 28 U.S.C. § 2243

                                  21   and Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts. This

                                  22   order requires the respondent to respond to the petition and requires Mr. Stanley to pay the filing

                                  23   fee or submit a completed in forma pauperis application to avoid dismissal.

                                  24

                                  25

                                  26

                                  27
                                       1
                                        Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-
                                  28   generated page numbers at the top of documents.

                                       ORDER – No. 19-cv-06696-LB
                                   1                                             STATEMENT

                                   2      The petition provides the following information: After a jury trial in Alameda County Superior

                                   3   Court, Mr. Stanley was convicted of attempted murder, mayhem, two counts of unlawful

                                   4   possession of a firearm, two counts of inflicting corporal injury on a partner, making a criminal

                                   5   threat, and kidnapping. He was sentenced on August 15, 2016, to 150 years to life in prison.

                                   6      He appealed. The California Court of Appeal affirmed Mr. Stanley’s conviction. Although the

                                   7   petition indicates that Mr. Stanley did not seek review in the California Supreme Court, the state

                                   8   court website shows that he did file a petition for review that was denied on July 11, 2018, People

                                   9   v. Stanley, Cal. S. Ct. Case. No. S249173. He then filed this action.

                                  10                                               ANALYSIS

                                  11      This court may entertain a petition for writ of habeas corpus “in behalf of a person in custody

                                  12   pursuant to the judgment of a State court only on the ground that he is in custody in violation of
Northern District of California
 United States District Court




                                  13   the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A district court

                                  14   considering an application for a writ of habeas corpus shall “award the writ or issue an order

                                  15   directing the respondent to show cause why the writ should not be granted, unless it appears from

                                  16   the application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  17      The federal petition for writ of habeas corpus alleges the following claims. First, Mr. Stanley

                                  18   alleges that the serious-felony sentence enhancements he received violated his right to due process

                                  19   because the “enhancements were not alleged nor found true.” (ECF No. 1 at 6.) Second, Mr.

                                  20   Stanley contends that his trial counsel provided ineffective assistance of counsel by: (a) failing to

                                  21   object to an expert witness’ testimony that another witness’ identification of Mr. Stanley was

                                  22   “genuine”; (b) failing to pay to have the case investigated; (c) failing to call Aleah Lua and Kady

                                  23   Meyn to testify; (d) allowing the prosecutor to use Mr. Stanley’s cell phone photos, text messages

                                  24   and other information without a search warrant; (e) failing to use Mr. Stanley’s cell phone as a

                                  25   defense; (f) allowing the prosecutor to inform the jury of Mr. Stanley’s criminal history; (g) failing

                                  26   to provide Mr. Stanley with an audio of the police interrogation that would have showed a

                                  27   Miranda violation; and (h) improperly trying to delay the trial. (Id. at 17.) Liberally construed,

                                  28   these claims are cognizable in a federal habeas action and warrant a response.

                                       ORDER – No. 19-cv-06696-LB                        2
                                   1                                             CONCLUSION

                                   2      For the foregoing reasons,

                                   3      1. The petition warrants a response.

                                   4      2. The clerk shall serve by mail a copy of this order and the petition upon the respondent and

                                   5   the respondent's attorney, the Attorney General of the State of California. The clerk shall also

                                   6   serve a copy of this order on the petitioner.

                                   7      3. The clerk also shall serve a copy of the “consent or declination to magistrate judge

                                   8   jurisdiction” form upon the respondent and the respondent's attorney, the Attorney General of the

                                   9   State of California.

                                  10      4. The respondent must file and serve upon the petitioner, on or before January 24, 2020, an

                                  11   answer conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases, showing

                                  12   cause why a writ of habeas corpus should not be issued. The respondent must file with the answer
Northern District of California
 United States District Court




                                  13   a copy of all portions of the court proceedings that have been previously transcribed and that are

                                  14   relevant to a determination of the issues presented by the petitioner.

                                  15      5. If the petitioner wishes to respond to the answer, he must do so by filing a traverse with the

                                  16   court and serving it on the respondent on or before February 21, 2020.

                                  17      6. The petitioner is responsible for prosecuting this case. The petitioner must promptly keep

                                  18   the court informed of any change of address and must comply with the court's orders in a timely

                                  19   fashion. The petitioner is cautioned that he must include the case name and case number for this

                                  20   case on the first page of any document he submits to the court for consideration in this case.

                                  21      7. The petitioner must pay the $5.00 filing fee or submit a completed and signed application

                                  22   to proceed in forma pauperis on or before December 27, 2019. Failure to do so may result in the

                                  23   dismissal of this action.

                                  24      IT IS SO ORDERED.

                                  25      Dated: November 21, 2019

                                  26                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  27                                                    United States Magistrate Judge
                                  28

                                       ORDER – No. 19-cv-06696-LB                        3
